Citation Nr: 1540371	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left lower extremity radiculopathy, claimed as sciatica and pinched nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1988 to November 1988 and on active duty from December 1990 to May 1991.  She had additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The March 2011 statement of the case addressed service connection for a sleeping disorder, left lower extremity lumbar radiculopathy, and cervical disc disease, status post cervical discectomy.  In the April 2011 VA Form 9, the Veteran indicated that she was only appealing the left lower extremity issue.  She also indicated that she wanted a travel board hearing, but subsequently withdrew this request.  

In August 2011, a hearing was held before a Decision Review Officer (DRO).  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed and contain relevant evidence.  Rating decisions were promulgated on additional issues in November 2014 and September 2015.  To date, the Veteran has not submitted a notice of disagreement with these decisions.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2012 statement, the Veteran requested that VA consider medical records from the VA Medical Center in Columbia, South Carolina, for the period from 2011 to the present.  Review of the paper folder shows VA medical records were last printed in July 2010.  Review of the electronic folders shows VA medical records for the period from June 2012 to September 2015.  Pursuant to the duty to assist, additional records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015).  

A January 2015 VA EMG consult shows that EMG results are available in VistA imaging.  The actual results should be associated with the claims folder.  Id.

The Board notes that a significant amount of evidence was added to the electronic folders following the October 2011 certification to the Board.  The Veteran has not waived RO consideration of this evidence and it should be considered on remand.  See 38 C.F.R. § 20.1304(c)(2015).  

The Veteran contends that she has left lower extremity radiculopathy related to a 1991 hip injection.  Service records show that on redeployment examination in March 1991, she reported that she was seen in sick call for left leg numbness.  EMG testing in March 1995 was reported as normal.  The Veteran underwent a private neurological consultation in February 1997.  The physician did not think her symptoms were compatible with any neurological disease and did not think that the injection she claims she had in the place she had it would give her any neurological symptoms.  

A February 2010 private medical record notes diagnoses of left lumbar radiculopathy, left peroneal neuropathy, and status post remote left gluteal injection with resultant chronic pain.  On VA examination in March 2010, the examiner stated that there was no clinical evidence of a radiculopathy at that time and he opined that there was no relationship between her current complaints and the injection she received in her hip in 1991.  An August 2010 private record includes an impression of remote possible left sciatic nerve injury.  

At the August 2011 DRO hearing, the Veteran testified that she noticed problems with her left lower extremity a few days after receiving an injection to the left leg/buttocks.  She reported continuous problems since.  

The Veteran underwent a VA spine examination in November 2014, in connection with another claim, which showed radiculopathy of the left lower extremity.  While the examiner provided an opinion as to the etiology of the lumbar spine disability, an opinion was not provided as concerns the radiculopathy.  

Service connection for a lumbar spine disability was denied and thus, service connection for any associated radiculopathy is not warranted.  In reviewing the record, the Veteran reported left lower extremity numbness during her period of active service and she has also provided credible testimony as to continued symptoms.  The March 2010 VA examination addressed whether there was any relationship between her symptoms and the reported left hip injection.  The record, however, does not contain an opinion addressing whether the current findings are related to her in-service complaints and symptoms.  Under these circumstances, the Board finds that additional opinion is needed.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Medical Center in Columbia, South Carolina for the periods from July 2010 to June 2012 and from September 2015 to the present.  

2.  Obtain a copy of the January 2015 VA EMG results.  

3.  Thereafter, return the November 2014 VA thoracolumbar spine examination for addendum.  The claims folder and any relevant electronic records should be available for review.  If the November 2014 examiner is not available, the requested information should be obtained from a similarly qualified VA examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the current left lower extremity radiculopathy had its onset during the Veteran's 1991 period of active service or is otherwise related to this period of service or events therein.  In making this determination, the examiner should consider the Veteran's complaints during service and lay statements as to continued symptoms.  The examiner is advised that she is competent to report her symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.   

A complete rationale must be provided for any opinion offered.  

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and be given an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






